 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MATHEW ROE,                               No. 1: 17-cv-01221-DAD-BAM
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
14   DAVEY, et al.,                                    DISMISSAL OF CERTAIN CLAIMS AND
                                                       DEFENDANTS
15                      Defendants.
16                                                     (Doc. No. 14)
17          Plaintiff Michael Mathew Roe is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 16, 2018, the assigned magistrate judge screened plaintiff’s complaint under 28

21   U.S.C. § 1915A and found that it stated a cognizable claim against defendant Gutierez for use of

22   excessive force and deliberate indifference to serious medical needs in violation of the Eighth

23   Amendment. (Doc. No. 14.) The magistrate judge recommended that all other claims and

24   defendants be dismissed from this action based on plaintiff’s failure to state claims upon which

25   relief may be granted. (Id. at 6.) Those findings and recommendations were served on plaintiff

26   and contained notice that any objections thereto were to be filed within fourteen (14) days after

27   service. (Id. at 7.) Plaintiff filed his objections on July 2, 2018, which was after the deadline for

28   the filing of objections. (Doc. No. 15.)
                                                       1
 1           Although difficult to decipher, it appears that plaintiff objects to the findings and

 2   recommendations because he mistakenly believes that they recommend the dismissal of his entire

 3   action, despite the magistrate judge’s finding that plaintiff’s complaint stated cognizable claims

 4   against defendant Gutierez. (See Doc. No. 15.) In his objections, plaintiff also requests the

 5   appointment of counsel. (Id. at 3.)

 6           The United States Supreme Court has ruled that district courts lack authority to require

 7   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

 8   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

 9   voluntary assistance of counsel pursuant to 28 U.S.C § 1915(e)(1). Terrell v. Brewer, 935 F.2d

10   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990). The

11   test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of

12   success on the merits and the ability of the plaintiff to articulate his claims pro se in light of the

13   complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

14   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). At this early stage of litigation,

15   the court cannot adequately assess the complexity of plaintiff’s case to determine whether

16   exceptional circumstances exist which would justify seeking counsel willing to represent plaintiff

17   in this action on a pro bono basis. Accordingly, plaintiff’s motion to appoint counsel (Doc. No.

18   15) is denied at this time, without prejudice to its renewal at a later stage of this litigation.

19           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

20   de novo review of this case, including plaintiff’s objections. Having carefully reviewed the entire
21   file and plaintiff’s objections, the court finds the findings and recommendations to be supported

22   by the record and by proper analysis.

23           Accordingly,

24           1.      Plaintiff’s motion for appointment of counsel (Doc. No. 15) is denied without

25                   prejudice to its renewal at a later stage of this litigation;

26           2.      The findings and recommendations issued on May 16, 2018 (Doc. No. 14) are
27                   adopted in full;

28   /////
                                                         2
 1        3.    This action shall proceed on plaintiff’s complaint, filed September 12, 2017 (Doc.

 2              No. 14) against defendant Gutierez for use of excessive force and deliberate

 3              indifference to serious medical needs in violation of the Eighth Amendment;

 4        4.    All other claims and defendants are dismissed from this action due to plaintiff’s

 5              failure to state claims upon which relief may be granted; and

 6        5.    This action is referred back to the assigned magistrate judge for further

 7              proceedings consistent with this order.

 8   IT IS SO ORDERED.
 9
       Dated:   October 5, 2018
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
